20-469
     Singh v. Garland

                                                                                   BIA
                                                                       Lopez Defillo, IJ
                                                                         A208 751 415
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 11th day of April, two thousand twenty-two.
 5
 6   PRESENT:
 7            RICHARD J. SULLIVAN,
 8            WILLIAM J. NARDINI,
 9            EUNICE C. LEE,
10                 Circuit Judges.
11   _____________________________________
12
13   LAKHVINDER SINGH, AKA LAKHVINDER
14   THAPA,
15            Petitioner,
16
17                      v.                                    20-469
18                                                            NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                   Jaspreet Singh, Esq., Jackson
25                                     Heights, NY.
26
27   FOR RESPONDENT:                   Jeffrey Bossert Clark, Acting
28                                     Assistant Attorney General;
29                                     Anthony P. Nicastro, Assistant
 1                              Director; Sherease Pratt, Senior
 2                              Litigation Counsel, Office of
 3                              Immigration Litigation, United
 4                              States Department of Justice,
 5                              Washington, DC.

 6       UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is DISMISSED in part and DENIED in part.

10       Petitioner Lakhvinder Singh, a native and citizen of

11   India, seeks review of a January 27, 2020 decision of the BIA

12   that affirmed a March 19, 2018 decision of an Immigration

13   Judge (“IJ”) denying asylum, withholding of removal, and

14   protection under the Convention Against Torture (“CAT”).      In

15   re Lakhvinder Singh, No. A 208 751 415 (B.I.A. Jan. 27, 2020),

16   aff’g No. A 208 751 415 (Immigr. Ct. N.Y. City Mar. 19, 2018).

17   We assume the parties’ familiarity with the underlying facts

18   and procedural history.

19       We have reviewed the IJ’s decision as supplemented by

20   the BIA.   See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d

21   Cir. 2005).   We review the agency’s factual findings for

22   substantial evidence, and we review questions of law de novo.

23   See 8 U.S.C. § 1252(b)(4)(B); Wei Sun v. Sessions, 883 F.3d

24   23, 27 (2d Cir. 2018).    We do not consider Singh’s argument
                                    2
 1   that the IJ “failed to create a record” because it was not

 2   raised before the BIA.        See Lin Zhong v. U.S. Dep’t of

 3   Justice, 480 F.3d 104, 107 n.1, 120–22 (2d Cir. 2007) (holding

 4   that,   although   issue   exhaustion   is   not   a   jurisdictional

 5   requirement, it is “mandatory”).

 6   I.   Timeliness of the Asylum Application

 7        Except in circumstances not relevant here, an asylum

 8   applicant must demonstrate by “clear and convincing evidence”

 9   that he applied for asylum within one year of entry.         8 U.S.C.

10   § 1158(a)(2)(B).     We dismiss Singh’s petition for lack of

11   jurisdiction insofar as it challenges the IJ’s finding that

12   his asylum application was untimely because he does not raise

13   any challenge to the IJ’s application of the law.              See 8

14   U.S.C. §§ 1158(a)(3), 1252(a)(2)(D).         Singh’s argument that

15   the record demonstrates a timely filing does not raise a

16   question of law because the evidence he points to was not

17   part of the record before the IJ.

18   II. Withholding of Removal and CAT Protection

19        The agency did not err in concluding that Singh failed

20   to demonstrate that the past harm he suffered rose to the

21   level of persecution, or that he would more likely than not


                                      3
 1   be persecuted or tortured if he were forced to return to

 2   India.    See 8 C.F.R. § 1208.16(b), (c).   “[P]ersecution is

 3   ‘an extreme concept that does not include every sort of

 4   treatment our society regards as offensive.’”     Mei Fun Wong

 5   v. Holder, 633 F.3d 64, 72 (2d Cir. 2011) (quoting Ai Feng

 6   Yuan v. U.S. Dep’t of Justice, 416 F.3d 192, 198 (2d Cir.

 7   2005)).      It “encompasses a variety of   forms of adverse

 8   treatment,    including   non-life-threatening   violence   and

 9   physical abuse,” but the harm must be sufficiently severe,

10   rising above “mere harassment.”     Ivanishvili v. U.S. Dep’t

11   of Justice, 433 F.3d 332, 341 (2d Cir. 2006) (internal

12   quotation marks and alteration omitted).    “‘[T]he difference

13   between harassment and persecution is necessarily one of

14   degree,’ . . . [and] the degree must be assessed with regard

15   to the context in which the mistreatment occurs.”     Beskovic

16   v. Gonzales, 467 F.3d 223, 226 (2d Cir. 2006) (quoting

17   Ivanishvili, 433 F.3d at 341).

18       Singh testified that members of the ruling Bharatiya

19   Janata Party (“BJP”) and Akali Dal Badal Party (“Badal Party”)

20   assaulted him twice and threatened to kill him because he was

21   a member of the Shiromani Akali Dal Mann (Amritsar) Party


                                    4
 1   (“Mann Party”) and refused to join their parties.              The agency

 2   did not err in concluding that this harm did not amount to

 3   persecution, given the context and extent of the harm.               See

 4   Mei Fun Wong, 633 F.3d at 72 (observing that the context of

 5   the harm matters).       The IJ appropriately considered that

 6   Singh did not seek medical treatment after either attack or

 7   have visible injuries.      Cf. Jian Qiu Liu v. Holder, 632 F.3d

 8   820, 822 (2d Cir. 2011) (finding no error in the agency’s

 9   determination   that   an    alien    failed    to    establish     past

10   persecution when “he suffered only minor bruising from an

11   altercation with family planning officials, which required no

12   formal   medical   attention    and    had     no    lasting    physical

13   effect”).   Moreover, Singh was not assaulted by government

14   actors, and the assaults did not occur in the context of an

15   arrest or detention, where minor physical harm is more likely

16   to constitute persecution.      See Singh v. Garland, 11 F.4th

17   106, 115–16 (2d Cir. 2021) (holding that IJ properly found

18   that a beating and threat by rival party members did not

19   amount to targeting by the authorities even where the police

20   failed to act on a report); Beskovic, 467 F.3d at 226 (“[A]

21   minor beating . . . may rise to the level of persecution if


                                      5
 1   it occurred in the context of an arrest or detention on the

 2   basis of a protected ground.”).

 3       Because Singh did not demonstrate past persecution, he

 4   was not entitled to a presumption of future persecution.                       See

 5   8 C.F.R.    § 1208.16(b)(2).           Absent       past    persecution,        an

 6   applicant      may     establish    eligibility       for    withholding        of

 7   removal by demonstrating that he would “more likely than not”

 8   be persecuted in the future.                  Id.; see Ramsameachire v.

 9   Ashcroft,      357    F.3d   169,    178   (2d      Cir.    2004)    (requiring

10   applicant to show that fear is “objectively reasonable”).                       An

11   applicant must show either that he would be singled out for

12   persecution or that the country of removal has a pattern or

13   practice    of       persecuting    similarly       situated       individuals.

14   8 C.F.R. § 1208.16(b)(2).             Under the substantial evidence

15   standard,   the       agency’s     findings    of    fact    are    “conclusive

16   unless   any     reasonable      adjudicator     would      be     compelled    to

17   conclude to the contrary.”             8 U.S.C. § 1252(b)(4)(B); see

18   Castro v. Holder, 597 F.3d 93, 99–100 (2d Cir. 2010).

19       The record does not compel a conclusion contrary to the

20   agency’s determination that Singh did not establish that he

21   will more likely than not be persecuted if forced to return


                                            6
 1   to India.        Singh relied on reports from the U.S. State

 2   Department and the Immigration and Refugee Board of Canada to

 3   assert a pattern or practice of persecution of members of the

 4   Mann    Party.     Although     the   State   Department    report   does

 5   mention instances of violence based on religious affiliation,

 6   it does not mention the Mann Party or violence against Sikhs.

 7   The Canadian reports provide that people affiliated with a

 8   political    party     in    Punjab   sometimes   face    harassment   or

 9   physical harm at the hands of members of other parties, as

10   Singh did.       They also state that members of the Mann Party,

11   which advocates for a separate Sikh state known as Khalistan,

12   are sometimes threatened, harassed, and subject to violence

13   by members of the Badal Party and BJP.                Mann Party members

14   who “are known to be advocates for Khalistan” are monitored

15   by police and sometimes subjected to more severe harm, but

16   the    reports    do   not   demonstrate   that   a    person   similarly

17   situated to Singh—who did not describe any public political

18   activity besides putting up posters and refusing to join the

19   ruling parties—is likely to be persecuted for supporting the

20   Mann Party.




                                           7
 1          The remainder of Singh’s evidence also does not compel a

 2   finding that Mann Party members or Sikhs in Punjab are subject

 3   to a pattern or practice of persecution.             Thus, there is no

 4   indication that the IJ failed to consider all the evidence or

 5   that    Singh   met   his    burden   to   demonstrate     a   sufficient

 6   likelihood of persecution.         See Xiao Ji Chen v. Holder, 471

 7   F.3d 315, 336 n.17 (2d Cir. 2006) (“[W]e presume that an IJ

 8   has taken into account all of the evidence before him, unless

 9   the record compellingly suggests otherwise.”); Jian Xing

10   Huang v. U.S. INS, 421 F.3d 125, 129 (2d Cir. 2005) (holding

11   that a fear is not objectively reasonable if it lacks “solid

12   support” in the record and is merely “speculative at best”).

13          In sum, the agency did not err in finding that Singh did

14   not meet his burden to show past harm rising to the level of

15   persecution     or    that   he   would    more   likely   than   not   be

16   persecuted or tortured in the future if forced to return to

17   India.    See 8 C.F.R. § 1208.16(b)(1), (2), (c)(2).

18




                                           8
1       For the foregoing reasons, the petition for review is

2   DISMISSED in part and DENIED in remaining part.   All pending

3   motions and applications are DENIED and stays VACATED.

4                              FOR THE COURT:
5                              Catherine O’Hagan Wolfe,
6                              Clerk of Court




                                 9